Opening of the sitting
(The sitting was opened at 9.05 a.m.)
Ladies and gentlemen, I hope you will excuse the fact that I am a few minutes late. Our former fellow Member Otto von Habsburg is celebrating his 96th birthday today. He was a Member of the European Parliament from 1979 to 1999. His attendance record and the quality of his work was an example to us all. I have just spoken to him on the telephone, which is why I am a couple of minutes late, and have congratulated him warmly on behalf of all you - I hope I am allowed to do this - and, of course, on behalf of his political friends from Bavaria on reaching his 96th birthday.